DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on September 28, 2020, is for a reissue examination for United States Patent Number US 10,656,726 B2, which was issued to Yoo (hereinafter “the ‘726 Patent”).
The application 15/520,173 (hereinafter “the ‘173 Application”) for the ‘726 Patent was filed on April 19, 2017 under 35 U.S.C. § 371 of PCT/CN2015/087803, which was filed on August 21, 2015.  And, it claims a benefit of foreign applications KO10-2014-0144618 (Korea) filed on October 24, 2014, CN201510436143.1 (China) filed on July 23, 2015, and CN201520537727.3 (China) filed on July 23, 2015, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on June 7, 2022.
Original claims 1-4 have been amended, and no original claim has been canceled; and new claims 5 and 6 have been added since this reissue application was filed.  Currently, the claims 1-6 are subject to the examination of this reissue application.

Priority
Acknowledgment is made of reissue applicant's claim for foreign priority based on applications filed in Republic of Korea on October 24, 2014 and in China on July 23, 2015.  It is noted, however, that reissue applicant has not filed a certified copy of the KO10-2014-0144618 application and a certified copy of the CN201520537727.3 application as required by 37 CFR § 1.55.
Claim Objections
Claims 1-3, 5, and 6 are objected to because of the following informality:
The reissue applicant amended the original claims 1-4 and added new claims 5, 6.  However, the claim amendment does not comply with 37 CFR § 1.173(b)(2) because (i) the matters to be added by reissue are not underlined in the claims 1 and 2, (ii) the matters to be deleted by reissue are underlined and enclosed by square brackets in the claim 3, and (iii) the status of the new claims 5 and 6 do not identify as “new, amended”  (See MPEP § 1453, IV, V.A. Original Patent Description or Patent Claim Amended, V.C  Presentation of New Claims, and V.D Amendment of New Claims).
Furthermore, the amendment of the claims 1, 3, and 5 does not comply with 37 CFR § 1.173(c) because the claim amendment is not accompanied by an explanation of the support in the disclosure of the patent for all changes made in the claims 1, 3, and 5.  Although the reissue applicant describes in the Response at page 8 such as “[s]upport for these amendments may be found in the specification, figures and claims as originally filed,” it is not enough for the explanation of the support in the disclosure of the patent for all changes made in the claims 1, 3, and 5 pursuant to 37 CFR § 1.173(c) (See MPEP § 1453 II. THE CLAIMS).
In the claim 6, replace “Wherein” by --wherein-- in line 3.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 1, 3, and 5 recite “a control unit for controlling processing input signals” or “a control unit for controlling processing an input command signal”.  This claim limitation uses the word “control unit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function in those claims.  And, the word “unit” is modified by functional language “controlling processing input signals,” and they are linked by the transition word “for”.
Although the generic placeholder “control unit” is modified by said functional languages recited in those claims 1, 3, and 5, those modifications are not sufficient to entirely perform the recited functions because the generic placeholder “control unit” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, the claim limitation foregoing is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘726 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “control unit” in Fig. 2 and at col. 9, lines 10-26, wherein the control unit a 230 that controls the input signal processing and the modules in the receiver a 200 and the control unit b 231 that controls the input signal processing and the modules in the receiver b 201 in Fig. 2.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Furthermore, the claims 1 and 3 recite “a control unit for controlling processing input/output signal(s)”.  As discussed in the above, this claim limitation uses the word “control unit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function in those claims.  And, the word “unit” is modified by functional language “controlling processing input/output signal(s),” and they are linked by the transition word “for”.
Although the generic placeholder “control unit” is modified by said functional language recited in those claims 1 and 3, those modifications are not sufficient to entirely perform the recited function because the generic placeholder “control unit” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, the claim limitation foregoing is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘726 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “control unit” in Fig. 2 and at col. 8, line 58 through col. 9, line 9 and col. 10, lines 1-12 and 41-48, wherein the keyboard control unit a 430 that controls the input/output signal processing of the wireless keyboard a 400 and the modules in said wireless keyboard a and the mouse control unit a 330 that controls the input/output signal processing of the wireless mouse a 300 and the modules in said wireless mouse a in Fig. 2.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the amended claims 1-4, they respectively recite a limitation “the kit is configured to execute the following processes: ...” in lines 40-60 of claim 1, in lines 20-28 of claim 2, in lines 18-43 of claim 3, and in lines 5-17 of claim 4.  This limitation is indefinite because it fails particularly point out and distinctly claim the subject matter “kit”.  In fact, the “kit’ is an apparatus comprising a plural computers and a plural input devices, and it is configured to execute various process limitations recited in the claims 1-4.  However, it is not clear whether said various process limitations executed by the kit falls within the scope of 35 U.S.C. § 112(f) since any sufficient structure configured to execute the various processes is not clearly disclosed in the specification.  In other words, the claimed apparatus invention “kit” is for controlling multiple computers, comprising 1st to nth computers and 1st to mth input devices (See the preamble of the exemplified claim 1); however, it is not clear which element(s) of the apparatus “kit,” e.g., 1st to nth computers, 1st to mth input devices, or anything else, is/are configured to execute the claimed various processes.
Furthermore, in the amended claims 1, 3, and 5, they respectively recite a limitation “the input signals being independently sent from the activation command” in lines 47-48 of claim 1, in lines 30-31 of claim 3, and in lines 13-14 of claim 5.  This limitation is indefinite because it fails particularly point out and distinctly claim the subject matter “input signals”.  In fact, the input signals are not sent from the activation command, but from the input devices. In other words, the activation command transmitted by a remote controller does not send any input signals (See col. 2, lines 42-49).  Therefore, this particular limitation foregoing is not interpretable in light of the specification.
The claim 2 is a dependent claims of the claim 1.
The claim 4 is a dependent claims of the claim 3.
The claim 6 is a dependent claims of the claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhuang et al. [US 2005/0289225 A1; hereinafter “Zhuang”].
Referring to claim 1, Zhuang discloses a kit for controlling multiple computers (i.e., wireless input control of multiple computing devices; See Abstract and ¶ [0002]), comprising:
1st to nth computers, wherein n is at least 2 (i.e., computing devices 10, 12, 14, 16, 18  in Figs. 3-4); and
1st to mth input devices, wherein m is at least 2 (i.e., master input device 20, slave input devices 22 and 24 in Figs. 3-4), wherein
each of the 1st to nth computers each of the 1st to nth computers (i.e., each of said computing devices) includes a receiving unit (i.e., RF receiver section 100 of Fig. 5) and a control unit (i.e., processing module 90 of Fig. 5) for controlling processing input signals (See ¶ [0035]),
each of the 1st to mth input devices (i.e., each of said master and slave input devices) includes a transmitting unit (i.e., RF transmitter section 66 of Fig. 5) and a control unit (i.e., processing module 60 of Fig. 5) for controlling processing input/output signals (See ¶ [0035]),
jth input device (i.e., master input device 20 of Figs. 3-4) among the 1st to mth  input devices (i.e., said master and slave input devices) further includes channel selection buttons (i.e., means for initial computer selection via master input device 20 in Figs. 3-4) for selecting one among the 1st to nth computers (See ¶ [0024]), and
the receiving units of the 1st to nth computers (i.e., said RF receiver section 100 of Fig. 5), and the transmitting units in 1st to mth input devices (i.e., said RF transmitter section 66 of Fig. 5) use a same frequency channel (i.e., Bluetooth standards; See ¶¶ [0023]-[0024]), and
wherein, when a user selects a channel selection button for activating ith computer among the 1st to nth computers (e.g., initial computer selection of computing device 10 via master input device 20 in Figs. 3-4; See ¶¶ [0024]-[0025]), and wherein the kit is configured to execute the following processes:
the transmitting unit (i.e., said RF transmitter section 66 of Fig. 5) of the jth input device (i.e., master input device 20 of Fig. 3) transmits an activation command (i.e., connection request 26 including ID of computing device in Fig. 3) for activating the ith computer (i.e., said computing device 10 in Fig. 3) to the receiving units (i.e., said RF receiver section 100 of Fig. 5) of all of the 1st to nth computers (i.e., all of said computing devices; See ¶ [0025]),
the ith computer operates in an activation state (i.e., wireless bonding of said computing device 10 in Fig. 3) and the 1st to nth computers except the ith computer (i.e., computing devices 12, 14, 16, 18 in Fig. 3) operate in a deactivation state (i.e., not wireless bonded states of said computing devices 12, 14, 16, 18 in Fig. 3; e.g., tearing down of the bonding) in response to receiving the activation command for activating the ith computer (i.e., receiving said connection request including ID of said computing device 10 in Fig. 3; See ¶¶ [0026]-[0027]),
when the receiving unit (i.e., said RF receiver section 100 of Fig. 5) of the ith computer (i.e., said computing device 10 in Fig. 3) receives input signals from at least one of the 1st to mth input devices (e.g., keyboard input, mouse input, and/or game controller input; See ¶ [0028]), the control unit of the ith computer (i.e., said processing module 90 of Fig. 5 of said computing device 10 of Fig. 3) processes the input signals (See ¶ [0028]), the input signals being independently sent from the activation command (i.e., a packet including traditional header, ID of targeted computing device and null data is different from a packet including traditional header and data; See ¶¶ [0036]-[0037]), and
when the receiving units (i.e., said RF receiver section 100 of Fig. 5) of the 1st to nth computers except the ith computer (i.e., said computing devices 12, 14, 16, 18 in Fig. 3) receive the activation command (i.e., receiving said connection request including ID of said computing device 10 in Fig. 3), the control unit of each of the 1st to nth computers except the ith computer (i.e., said processing module 90 of Fig. 5 of said computing devices 12, 14, 16, 18 in Fig. 3) recognizes the activation command as a deactivation command (i.e., interpreting said connection request as not-bonding command; See ¶ [0026]) and disregards the input signals received from the 1st to mth input devices (i.e., any inputs provided by one or more input devices are ignored by said computing devices 12, 14, 16, 18 in Fig. 3; See ¶ [0027]), and
wherein the receiving unit of each of the 1st to nth computers receives the input signals from at least one of the 1st to mth input devices regardless of whether the 1st to nth computers operate in the activation state or in the deactivation state (i.e., any inputs provided by one or more of the input devices will be processed by said computing device 10 and ignored by the other computing devices 12-18 in Fig. 3; See ¶ [0027]), and
wherein each of the 1st to nth computers except the ith computer (i.e., said computing devices 12, 14, 16, 18 in Fig. 3) operating in the deactivation state (i.e., unselected state; e.g., tearing down of the bonding) does not operate by the input signals received from the at least one of the 1st to mth input devices before the receiving unit of the 1st to nth computers except the ith computer3Application Serial No.: 17/034,178Docket No.: 128470-1 (PP020111US) receives the activation command for activating each of the 1st to nth computers except the ith computer (See ¶¶ [0036]-[0038]).

Referring to claim 2, Zhuang  teaches
each of the 1st to nth computers (i.e., each of computing devices0, 12, 14, 16, 18  in Fig. 3) further includes a transmitting unit (i.e., RF transmitter section 98 of Fig. 5) and
each of the 1st to mth input devices (i.e., each of master input device 20, slave input devices 22 and 24 in Fig. 3) further includes a receiving unit (i.e., RF receiver section 68 of Fig. 5), and
wherein the kit is configured to execute the following processes (See Figs. 3-5):
the jth input device (i.e., master input device 20 of Fig. 3) transmits an input signal (i.e., connection request 26 including ID of computing device in Fig. 3) to the receiving unit of the ith computer (i.e., RF receiver section 100 of said computing device 10 in Fig. 5; See ¶ [0025]),
the ith computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input signal is sent and verifies that the input signal is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and processes the input signal (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
when the input signal processed by the ith computer is a request for a feedback of the jth input device (i.e., requesting connection response), the ith computer transmits a feedback signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the ith computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]), and
the control unit of the jth input device (i.e., processing module 60 of said master input device 20 in Fig. 5) processes the feedback signal (i.e., said connection response) received from the ith computer (i.e., establishing a wireless bonding of said computing device 10 and said master input device 20 in Fig. 3; See ¶ [0026]).

Referring to claim 3, Zhuang discloses a kit for controlling multiple computers (i.e., wireless input control of multiple computing devices; See Abstract and ¶ [0002]), comprising:
1st to nth computers, wherein n is at least 2 (i.e., computing devices 10, 12, 14, 16, 18  in Figs. 3-4);
1st to mth input devices, wherein m is at least 2 (i.e., master input device 20, slave input devices 22 and 24 in Figs. 3-4); and
one remote controller (i.e., master input device 20 of Fig. 3), wherein
each of the 1st to nth computers (i.e., each of said computing devices) includes a receiving unit (i.e., RF receiver section 100 of Fig. 5) and a control unit (i.e., processing module 90 of Fig. 5) for controlling processing an input command signal (i.e., input signals) and the receiving unit of the each computer (i.e., said (i.e., RF receiver section; See ¶¶ [0035]-[0036]),
the receiving units (i.e., said RF receiver section 100 of Fig. 5) of the 1st to nth computers (i.e., said computing devices 10, 12, 14, 16, 18  in Figs. 3-4) use a same frequency channel (i.e., Bluetooth standards; See ¶¶ [0023]-[0024]),
each of the 1st to mth input devices (i.e., each of said master and slave input devices) includes a transmitting unit (i.e., RF transmitter section 66 of Fig. 5), an input unit (i.e., input section 64 of Fig. 5), and a control unit (i.e., processing module 60 of Fig. 5) for controlling processing input/output signals (e.g., i/o signals for game controller) and modules (e.g., memory 62 in Fig. 5) of the each input device (See ¶ [0035]),
receiving units (i.e., RF receiver section 68 of Fig. 5) of the 1st to mth input devices (i.e., said master and slave input devices 20, 22, 24 in Figs. 3-4) use a same frequency channel (i.e., Bluetooth standards; See ¶¶ [0023]-[0024]),
the remote controller (i.e., said master input device) includes
a transmitting unit (i.e., RF transmitter section 66 of Fig. 5),
1st to nth  channel selection buttons (i.e., means for initial computer selection via master input device 20 in order to select one among the computing devices 10, 12, 14, 16, 18  in Figs. 3-4; See ¶ [0024]), and
a control unit (i.e., processing module 60 of Fig. 5) for controlling processing an input signal and modules in the remote controller (See ¶ [0035]),
the receiving units of the 1st to nth computers  (i.e., said RF receiver section 100 of Fig. 5), the transmitting unit of the remote controller, and the transmitting units in 1st to mth input devices (i.e., said RF transmitter section 66 of Fig. 5) use a same frequency channel (i.e., Bluetooth standards; See ¶¶ [0023]-[0024]), and
an ith computer among the  1st to nth computers (i.e., computing device 10 of Fig. 3) is communicatively coupled to the 1st to mth input devices through the remote controller (i.e., said slave input devices are communicatively coupled to said computing device through said master input device’s connection request (See ¶ [0027]),
wherein, when a user presses an ith channel selection button among the 1st to nth channel selection buttons (i.e., user types computer selection request in said master input device - keyboard; See ¶¶ [0024]-[0025]), the kit is configured to execute the following processes,
in process 1, the control unit of the remote controller (i.e., processing module 60 in Fig. 5 of said master input device 20 in Fig. 3) transmits an activation command (i.e., connection request 26 including ID of computing device in Fig. 3) for activating the ith computer (i.e., said computing device 10 of Fig. 3) to the receiving units (i.e., said RF receiver section 100 of Fig. 5) of the 1st to nth computers (i.e., all of said computing devices; See ¶ [0025]) through the transmitting unit of the remote controller (i.e., through said RF transmitter section 66 in Fig. 5 of said master input device 20 in Fig. 3; See ¶¶ [0026]-[0027]),
in process 2, the ith computer (i.e., said computing device 10 in Fig. 3) operates in an activation state (i.e., wireless bonding of said computing device 10 in Fig. 3) and when the receiving unit (i.e., said RF receiver section 100 of Fig. 5) of the ith computer (i.e., said computing device 10 in Fig. 3) receives input signals from the 1st to mth input devices (e.g., keyboard input, mouse input, and/or game controller input; See ¶ [0028]), the control unit of the ith computer (i.e., said processing module 90 of Fig. 5 of said computing device 10 of Fig. 3) processes the input signals (See ¶ [0028]),
in process 3, all of the receiving units (i.e., said RF receiver section 100 of Fig. 5) of the 1st to nth computers except the ith computer (i.e., said computing devices 12, 14, 16, 18 in Fig. 3) receive the activation command (i.e., receiving said connection request including ID of said computing device 10 in Fig. 3), and
in process 4, the receiving unit of each computer (i.e., said RF receiver section 100 of Fig. 5) that receives the activation command in the process 3 recognizes the activation command as a deactivation command (i.e., interpreting said connection request as not-bonding command; See ¶ [0026]) and disregards the input signals received from the 1st to mth input devices and the 1st to nth computers except the ith computer operate in a deactivation state (i.e., any inputs provided by one or more input devices are ignored by said computing devices 12, 14, 16, 18 in Fig. 3; See ¶ [0027]), the input signals being independently sent from the activation command (i.e., a packet including traditional header, ID of targeted computing device and null data is different from a packet including traditional header and data; See ¶¶ [0036]-[0037]),5Application Serial No.: 17/034,178Docket No.: 128470-1 (PP020111US)
wherein the receiving unit of each of the 1st to nth computers receives the input signals from at least one of the 1st to mth input devices regardless of whether the 1st to nth computers operate in the activation state or in the deactivation state (i.e., any inputs provided by one or more of the input devices will be processed by said computing device 10 and ignored by the other computing devices 12-18 in Fig. 3; See ¶ [0027]),
wherein each of the 1st to nth computers except the ith computer (i.e., said computing devices 12, 14, 16, 18 in Fig. 3) operating in the deactivation state (i.e., unselected state; e.g., tearing down of the bonding) does not operate by the input signals received from the at least one of the 1st to mth input devices before the receiving unit of the 1st to nth computers except the ith computer3Application Serial No.: 17/034,178Docket No.: 128470-1 (PP020111US) receives the activation command for activating each of the 1st to nth computers except the ith computer (See ¶¶ [0036]-[0038]),
wherein, when the input signals from 1st to mth input devices are received, only the ith computer operates to process the input signals (i.e., a computing device is operating with only its bonded input devices; See ¶ [0028]), and
wherein the 1st to mth input devices operate independently from each other (i.e., master input device 20 and slave input devices 22, 23 are independently operated in Figs. 3-4) and operate in a wakeup mode when in use (i.e., wireless bonding status within range) and in a sleep mode when in not use (i.e., torn down status out of range; See ¶ [0028]).

Referring to claim 4, Zhuang  teaches
in the process 2, when a user (i.e., computer user) inputs the input signals (i.e., connection request 26 including ID of computing device in Fig. 3) by use of a jth input device (e.g., master input device 20 in Fig. 3) among the 1st to mth input devices (i.e., master input device 20 and slave input devices 22, 24 in Fig. 3), the control unit of the ith computer processes the input signals (i.e., said connection request), j is a positive integer (See ¶ [0025]), and
wherein each of the 1st to nth computers (i.e., each of computing device 10, 12, 14, 16, 18  in Fig. 3) further include a transmitting unit (i.e., RF transmitter section 98 of Fig. 5) and
wherein each of the 1st to mth input device (i.e., each of master input device 20, slave input devices 22 and 24 in Fig. 3) further includes a receiving unit (i.e., RF receiver section 68 of Fig. 5) and
wherein the kit is further configured to perform the following processes (See Figs. 3-5):
in process 21, the control unit of the jth input device (i.e., processing module 60 of master input device 20 in Fig. 5) transfers an input command of the user (e.g., connection request 26 of Fig. 3) to the receiving unit of the ith computer (i.e., RF receiver section 100 of computing device 10 in Fig. 5; See ¶ [0025]),
in process 22, the receiving unit of the ith computer (i.e., said RF receiver section 100 of computing device 10 in Fig. 5) receives the input command (i.e., said connection request; See ¶ [0028]),
in process 23, the ith computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input command is sent and verifies that the input command is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and thereafter, executes the input command (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
in process 24, when the input command executed by the ith computer is a request for a feedback to the jth input device (i.e., requesting connection response), the control unit of the ith computer transmits a signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the ith computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]),
the control unit of the jth input device (i.e., processing module 60 of said master input device 20 in Fig. 5) processes the signal (i.e., said connection response) received from the ith computer (i.e., establishing a wireless bonding of said computing device 10 and said master input device 20 in Fig. 3; See ¶ [0026]) and thereafter, retransmits the processed signal (e.g., key entry from keyboard) to the ith computer (See ¶ [0028]).

Referring to claim 5, Zhuang discloses a computer (i.e., computing devices 10-18 in Fig. 5) comprising:
a receiving unit  (i.e., RF receiver section 100 of Fig. 5) for receiving input signals (i.e., receiving connection request 26 in Fig. 3; See ¶ [0026]); and
a control unit (i.e., processing module 90 of Fig. 5) for controlling processing of the input signals (See ¶ [0035]),
wherein, the receiving unit (i.e., said RF receiver section) of the computer receives an activation command (i.e., connection request 26 including ID of computing device in Fig. 3) for activating a selected computer (i.e., bonding computing device 10 in Fig. 3) when a user selects a channel selection button for activating the selected computer (i.e., initial computer selection via master input device 20 in Fig. 3; See ¶ [0024]), and
wherein, when the received activation command at the computer (i.e., received packet 82 for said connection request including ID of computing device in Fig. 5) is for activating the computer (i.e., when received ID in said packet matches with ID of computing device), the control unit of the computer (i.e., said processing module) processes the input signals received from at least two of input devices (See ¶ [0028], ¶ [0035], and ¶ [0037]), and
wherein, when the received activation command at the computer is not for activating the computer (i.e., when received ID in said packet does not match with ID of computing device), the computer operates in a deactivation state (i.e., not wireless bonded states of computing devices 12, 14, 16, 18 in Fig. 3; e.g., tearing down of the bonding) and the control unit of the computer (i.e., said processing module 90 of Fig. 5 of said computing devices 12, 14, 16, 18 in Fig. 3) recognizes the activation command as a deactivation command (i.e., interpreting said connection request as not-bonding command; See ¶ [0026]) and disregards the input signals received from the at least two of input devices (i.e., any inputs provided by one or more input devices are ignored by said computing devices 12, 14, 16, 18 in Fig. 3; See ¶ [0027]), the input signals being independently sent from the activation command (i.e., a packet including traditional header, ID of targeted computing device and null data is different from a packet including traditional header and data; See ¶¶ [0036]-[0037]),
wherein, when the received activation command at the computer is not for activating the computer (i.e., when received ID in said packet does not match with ID of computing device), the control unit of the computer recognizes the activation command as a deactivation command and disregards the input signals received from the at least two of input devices (i.e., said connection request 26 and other input signals from master input device 20 and slave input devices 22, 24 in Fig. 3 are ignored because of mismatching ID and not-bonded connection; See ¶ [0027]).

Referring to claim 6, Zhuang teaches
a transmitting unit (i.e., RF transmitter section 98 of Fig. 5), wherein
when jth input device (i.e., master input device 20 of Fig. 3) among the at least two of input devices (i.e., master input device 20 and slave input devices 22, 24 in Fig. 3) transmits an input signal (i.e., receiving connection request 26 in Fig. 3) to the receiving unit of the computer (i.e., RF receiver section 100 of computing device 10 in Fig. 5), the computer (i.e., said computing device 10 of Fig. 3) determines from which input device the input signal is sent and verifies that the input signal is sent from the jth input device (i.e., said master input device 20 of Fig. 3) and processes the input signal (i.e., interpretation of connection request in Fig. 3; See ¶ [0026]), and
when the input signal processed by the computer is a request for a feedback of the jth input device (i.e., requesting connection response), the computer (i.e., said computing device 10 of Fig. 3) transmits a feedback signal (i.e., connection response 28 in Fig. 3) to a receiving unit of the jth input device (i.e., RF receiver section 68 of said master input device in Fig. 5) through the transmitting unit of the computer (i.e., RF transmitter section 98 of said computing device 10 in Fig. 5; See ¶ [0026]).

Response to Arguments
Reissue applicant's arguments filed on January 24, 2022 have been fully considered.
In response to the reissue applicant’s allegation with respect to Rejections under 35  U.S.C. § 251 in the Response at page 9, the newly submitted supplemental reissue declaration overcomes the rejection under 35 U.S.C. § 251 because it describes an error in claims by referencing to the specific claim language wherein lies the error for meeting the requirements of 37 CFR § 1.63, § 1.64, or § 1.162.
Therefore, the rejection of claims 1-6 under 35 U.S.C. § 251 has been withdrawn. 

In response to the reissue applicant’s arguments with respect to Rejections under 35  U.S.C. § 102 and § 103 in the Response at pages 9-19, the Examiner respectfully disagrees.
First, the applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection in view of Zhuang alone does not rely on the reference Robideaux applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the Response at page 9, line 21 through page 10, line 10 and page 15, lines 16-21).
For example, the reissue applicant argues that Robideaux does not teach or suggest the limitation “the ith computer operates in an activation state and the 1st to nth computers except the ith computer operate in a deactivation state in response to receiving the activation command for activating the ith computer” newly recited in the amended claim 1; however, it is taught by Zhuang such that the ith computer operates in an activation state (i.e., wireless bonding of computing device 10 in Fig. 3) and the 1st to nth computers except the ith computer (i.e., computing devices 12, 14, 16, 18 in Fig. 3) operate in a deactivation state (i.e., not wireless bonded states of said computing devices 12, 14, 16, 18 in Fig. 3) in response to receiving the activation command for activating the ith computer (i.e., receiving connection request including ID of said computing device 10 in Fig. 3; See Zhuang, ¶¶ [0026]-[0027] and the paragraph 14 in this Office action).
Furthermore, the reissue applicant argues that Robideaux does not teach or suggest “setting a state for a computer in response to receiving the wireless communication packet” at page 10, lines 8-10 in the Response.
However, it is noted that the feature upon which the reissue applicant relies (i.e., setting a state for a computer in response to receiving the wireless communication packet) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the reissue applicant argues that the cited references do not disclose, teach or suggest the limitation “the input signals being independently sent from the activation command” newly recited in the amended claims 1, 3, and 5 (See the Response at page at page 10, line 11 through page 11, line 7); however, this limitation is indefinite because it fails particularly point out and distinctly claim the subject matter “input signals” sent from the activation command because the activation command transmitted by a remote controller does not send any input signals, but the input devices send the input signals.
Accordingly, this particular limitation is rejected under 35 U.S.C. § 112(b) as being indefinite (See the specification, col. 2, lines 42-49 and the paragraphs 9-10 in this Office action).
Third, the reissue applicant argues that the references cited in the prior Office action do not disclose, teach or suggest the limitations “wherein the receiving unit of each of the 1st to nth computers receives the input signals from at least one of the 1st to mth input devices regardless of whether the 1st to nth computers operate in the activation state or in the deactivation state, and wherein each of the 1st to nth computers except the ith computer operating in the deactivation state does not operate by the input signals received from the at least one of the 1st to mth input devices before the receiving unit of the 1st to nth computers except the ith computer3Application Serial No.: 17/034,178Docket No.: 128470-1 (PP020111US) receives the activation command for activating each of the 1st to nth computers except the ith computer” newly recited in the amended claim 1 (See the Response at page 11, line 8 through page 14, line 8 and page 15, line 22 through the end of page 18); however, these new limitations in the amended claim 1 are taught by Zhuang (Refer to the paragraph 14 in this Office action).
Contrarily, the reissue applicant essentially argues that Zhuang does not teach or suggest “wherein the receiving unit of each of the 1st to nth computers receives the input signals from at least one of the 1st to mth input devices regardless of whether the 1st to nth computers operate in the activation state or in the deactivation state” because the computing device 10 is only bonded with the input devices 20, 22, 24, and the other computing devices 12, 16, 14, 18 are not; thus, the computing devices 12, 16, 14, 18 cannot receive input signals from the input devices 20, 22, 24 because a bonding (i.e., activation state) between one of the computing devices 12, 14, 16, 18  and the input devices 20, 22, 24 is not established.
It is true that, if a bonding between one of the computing devices 12, 14, 16, 18  and the input devices 20, 22, 24 is not established, the computing devices 12, 16, 14, 18 cannot properly operate a host application with input signals from the input devices 20, 22, 24 in Zhuang.
However, the computing devices 12, 16, 14, 18 can still receive the input signals from the input devices 20, 22, 24 even a bonding between one of the computing devices 12, 14, 16, 18  and the input devices 20, 22, 24 is not established because all the computing devices 10, 12, 16, 14, 18 need to interpret the input signals (i.e., packet) whether it is a connection request signal or a tearing down request signal.  In fact, Zhuang teaches the claimed limitation “the receiving unit of each of the 1st to nth computers receives the input signals from at least one of the 1st to mth input devices regardless of whether the 1st to nth computers operate in the activation state or in the deactivation state”.
Furthermore, it is clear that all the computing devices and the input devices in Zhuang use a piconet (e.g., Bluetooth); thus, all the computing devices receive input signals from the input devices, but only the bonding computing device can operate the host application with the input signals and other non-bonding computing devices ignore the input signals received by the RF receiver section of the non-bonding computing devices.
Although the reissue applicant alleges that the claimed subject matter does not require setting up additional connections between slave input devices and a computing device, it is noted that the feature upon which the reissue applicant relies (i.e., not requiring a setting up additional connections between slave input devices and a computing device) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At last, the reissue applicant alleges that, according to the claimed subject matter, a plurality of input devices may change the computer to communicate with simultaneously by simply sending an activation commend to the target computer (See the Response at page 15, lines 9-12 and page 19, lines 1-4).
Nevertheless, it is noted that the feature upon which the reissue applicant relies (i.e., a plurality of input devices may change the computer to communicate with simultaneously by simply sending an activation commend to the target computer) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In fact, the prior art of record Zhuang suggests this feature alleged by the reissue applicant such as a plurality of input devices (i.e., master input device 20, slave input devices 22 and 24 in Figs. 3-4) may change the computer to communicate with simultaneously by simply sending an activation commend (i.e., connection request 26 including ID of computing device in Fig. 3) to the target computer
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samanta Singhar [US 2014/0125575 A1] disclose techniques for utilizing a computer input device with multiple computers.

THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992



Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992